DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9, 11, and 14-16 are rejected under 35 U.S.C. 102(a) as being anticipated by US Pub. 2017/0257285 to Scholz.

In regard claim 1, Scholz teaches or discloses a method performed at a network device side (see Fig. 1), comprising:
obtaining characteristic information of service data from a server (see Fig. 1, paragraph [0024], the compound service metric generator 110 and data store 115 may be configured to receive data from these various different types of services 120); and 
determining, based on the characteristic information, scheduling information, wherein the scheduling information is usable for transmitting or receiving the service data with a terminal device (see Fig. 1, paragraphs [0051], the generator 110 and/or data 115 performing the analytics may establish a schedule to execute the data analytics process and update the determine correlations).

In regard claims 2, 9, and 16, Scholz teaches or discloses the method according to claim 1, wherein the service data is video service data (see paragraph [0028], certain services 120 may correspond to various communication services (e.g., voice service 120a, data service 120b, video service 120c, and SMS service 120d) as well as other communication services (not shown), such as gaming services, music/movie streaming services, home monitoring services, etc.).

In regard claims 4 and 11, Scholz teaches or discloses the method according to claim 1, wherein the method further comprises obtaining a data volume of the service data (see paragraph [0051], the data analytics processes performed in step 502 may include machine learning activities, classification activities using large volumes of raw data, a Bayesian Belief Network (BBN) engine, non-linear regression processes, and the like), and wherein determining, based on the characteristic information, the scheduling information (see paragraph [0051], the analytics processes in step 502 may be performed continuously as new data metrics are received from services 120 and as new customer action data is received in step 501. In some cases, the generator 110 and/or data 115 performing the analytics may establish a schedule to execute the data analytics process and update the determine correlations) comprises:
determining the scheduling information based on the characteristic information and the data volume (see paragraph [0051], the data analytics processes performed in step 502 may include machine learning activities, classification activities using large volumes of raw data, a Bayesian Belief Network (BBN) engine, non-linear regression processes. The generator 110 and/or data 115 performing the analytics may establish a schedule to execute the data analytics process and update the determine correlations).

In regard claims 7 and 14, Scholz teaches or discloses the method according to claim 1, wherein the scheduling information comprises at least one of resource configuration information, scheduling priority information, or multi-flow or multi-access configuration information (see paragraphs [0044], [0051], [0055], and [0057]).

In regard claim 8, Scholz teaches or discloses a network device (see Fig. 1), comprising:
a receiver, the receiver configured to obtain characteristic information of service data from a server (see Fig. 1, paragraphs [0018], [0020], [0024], and [0115], generator 110 may include various specialized hardware, software, and/or network components for receiving, integrating, and analyzing data metrics from service systems 120, interacting with client devices 130, and defining and calculating compound service metrics. The compound service metric generator 110 and data store 115 may be configured to receive data from these various different types of services 120);
at least one processor (see paragraph [0020], specialized processors (e.g., dedicated integrated circuits and/or application-specific integrated circuits (ASICs)));
one of more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see paragraph [0020], generator 110 may include one or more network interface components for communicating with data store(s) 115) to determine, based on the characteristic information, scheduling information, wherein the scheduling information is usable for transmitting or receiving the service data with a terminal device (see Fig. 1, paragraph [0051], the generator 110 and/or data 115 performing the analytics may establish a schedule to execute the data analytics process and update the determine correlations).

In regard claim 15, Scholz teaches or discloses a server (see Fig. 1, element 110, paragraph [0020], compound service metric generator 110 may be implemented as a single computing server, or a computing system including a combination of multiple computing devices, storage devices, network components, etc.), comprising:
a transmitter, the transmitter configured to transmit characteristic information of service data to a network device (see Fig. 1, paragraph [0020], generator 110 may include one or more network interface components for communicating with data store(s) 115, service systems 120, and/or client devices 130), wherein the characteristic information is usable for determining scheduling information, and wherein the scheduling information is usable for the network device transmitting or receiving the service data with a terminal device (see paragraph [0051]. the generator 110 and/or data 115 performing the analytics may establish a schedule to execute the data analytics process and update the determine correlations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz in view of US Pub. 2015/0347683 to Ansari et al. (hereinafter Ansari).

In regard claims 3, 10, and 17, Scholz teaches or discloses the method according to claim 1, wherein the characteristic information comprises at least one of cache capability information, data frame transmission interval information, refresh rate information, code compression rate information, video resolution information, bit rate information, play duration information, service data request period information, or mobility information.
However, Ansari teaches or discloses wherein the characteristic information comprises at least one of cache capability information, data frame transmission interval information, refresh rate information, code compression rate information, video resolution information, bit rate information, play duration information, service data request period information, or mobility information (see paragraphs [0111], and [0122], the appliance in one embodiment also may keep a record or table of configuration information, for example, for those devices configured automatically. Such information may include, for example, for media adaptor, supported formats and bit rates, for home automation controller, information pertaining to the type of controller such as Insteon, Awave, etc. This may take place according to a schedule or priority basis).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify compound service performance metric framework of Scholz by including at least one of cache capability information, data frame transmission interval information. refresh rate information, code compression rate information, video resolution information, bit rate information, play duration information, service data request period information, or mobility information suggested by Ansari. This modification would provide to enable an endpoint device to conduct a telephone call wherein traditional central office based function s for voice services read on paragraph [0014].

Allowable Subject Matter
Claims 5, 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 12/11/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476